Citation Nr: 1106432	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.

 
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Anchorage, Alaska 
that denied entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).

The Veteran and his wife testified in a hearing before the 
undersigned Member of the Board in a hearing at the RO in May 
2007.  A transcript of that hearing is of record in the claims 
file.

In August 2008 the Board remanded the case to the Originating 
Agency for further development.  The file has now been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is service-connected for a lumbosacral spine 
disability, rated as 40 percent disabling, and also for 
disabilities of the left testicle, the right and left knees, and 
the right thumb, each rated as 10 percent disabling; his combined 
disability rating for service-connected disabilities is 70 
percent.

2.  The Veteran's service-connected disabilities are not 
sufficient by themselves to preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to a TDIU.  The Board will 
initially consider certain preliminary matters and will then 
address the address the pertinent law and regulations and their 
application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  


The Veteran was advised by a letter in March 2006 of the evidence 
required to support a claim for a TDIU and of the respective 
duties of VA and the claimant in procuring such evidence; he 
responded to the RO that he understood the VCAA and had no 
additional evidence to submit.   He thus had ample opportunity to 
respond prior to issuance of the April 2006 rating decision on 
appeal.  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and Social Security Administration (SSA) 
disability records are of record, as are treatment records from 
those VA and non-VA medical providers identified by the Veteran 
as having relevant records.  The Veteran has been afforded VA 
medical examinations in response to the claim herein decided.

The Veteran's representative has asserted the most recent VA 
examination does not adequately respond to the Board's previous 
remand because it allegedly does not state an opinion as to 
whether the Veteran's service-connected disabilities, by 
themselves, render him unemployable.   The representative 
accordingly asks the Board to remand the case back to the RO 
under the precedent of Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board were not complied with, the 
Board itself errs in failing to insure compliance, and in such 
situations the Board must remand back to RO for further 
development).  However, careful review of the examination report 
shows the examiner in fact clearly stated "none of the above 
listed [service-connected] conditions are likely to preclude the 
veteran from maintaining gainful employment."  The Board 
accordingly finds the examination report substantially complies 
with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. 
App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
    
In sum, any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and nonprejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim for a TDIU.




Legal Principles

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU 
claim is an alternative way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is 
not considered substantially gainful employment. 38 C.F.R. § 
4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total 
when it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, or 
as a result of two or more disabilities, provided that at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Disabilities resulting from common etiology are 
considered as one disability for the purpose of satisfying the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, a remote decision by the Social Security 
Administration (SSA) in July 1996 found the Veteran to be 
disabled and unemployable effective from February 24, 1994 under 
the relevant SSA guidelines for symptoms related to his 
lumbosacral and cervical spine.  The SSA decision noted the 
Veteran had the equivalent of a high school education and 
previous employment as a laborer (dishwasher, doughnut maker and 
shipping-and-receiving warehouse clerk).  The SSA decision found 
the Veteran to be incapable of even sedentary employment.  The 
medical evidence reviewed by SSA in arriving at this 
determination, including numerous medical examinations, is of 
record in the claims file.

The findings of the Social Security Administration are not 
controlling in the adjudication of VA benefits.  Murincsac v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  However, because the SSA 
decision cited unemployability at least in part due to the 
service-connected lumbar spine disability, the Board has reviewed 
those SSA records to determine if they established at the time 
that the service-connected lumbar spine disability, alone or in 
combination with the Veteran's other service-connected 
disabilities, rendered him unemployable.  The Board concludes 
that nothing in the SSA disability file leads to that conclusion; 
the medical evidence cited in the SSA decision indicated the 
Veteran's lumbar spine disc disease was "moderate" at worst and 
the SSA award of disability benefits was based on the combination 
of [service-connected] lumbar spine and [nonservice-connected] 
cervical spine problems.  However, because the SSA decision was 
so remote from the current claim the SSA records do not 
constitute evidence against a current TDIU.     
 
The instant claim for a TDIU was received by VA in December 2005.  
The Board has considered evidence relevant to symptoms of the 
service-connected disabilities, and their effect on 
employability, since December 2004, one year prior to receipt of 
the instant claim; see 38 C.F.R. § 3.400(o)(2).  Of note, the RO 
previously denied entitlement to a TDIU in an unappealed rating 
decision issued in January 2005.  

The Veteran currently has service connection for the following 
disabilities: disc disease of the lumbar spine, rated as 40 
percent disabling; left testicle mass with urethral stricture, 
rated as 10 percent disabling; irritable bowel syndrome (IBS) 
with constipation, rated as 10 percent disabling; chondromalacia 
of the left and right patellae, each rated as 10 percent 
disabling; and, residuals of a right thumb fracture, rated as 10 
percent disabling.  His combined disability rating for service-
connected disabilities is 70 percent.

The Board notes at the outset that the Veteran's service-
connected disabilities meet the schedular criteria for a TDIU 
under 38 C.F.R. § 4.16(a) as detailed above.  The question before 
the Board accordingly is whether those service-connected 
disabilities, by themselves, render the Veteran unable to obtain 
and maintain gainful employment consistent with his education and 
industrial background.

The Veteran had a VA compensation and pension (C&P) general 
medical examination in November 2004 primarily for evaluation of 
the service-connected lumbar spine disorder.  The examiner noted 
the Veteran had a cervical spine injury in 1996 with resulting 
tetraplegia and neurogenic bladder.  The Veteran reported having 
had some radicular symptoms prior to 1996 but now having shooting 
sensations down both legs and also in the upper extremities.  The 
Veteran stated that prior to the injury he had worked in odd jobs 
as a mechanic and in construction and roofing but had not worked 
since the injury.  The examiner stated the Veteran had documented 
lumbar spine degenerative disease, but the examination was 
complicated by the spinal cord injury in 1996, which could mask 
some findings.  Electromyographic (EMG) nerve conduction study of 
the left lower extremity had not found any evidence of 
radiculopathy, so the effects of the degenerative spine condition 
were primarily related to moderate-to-severe pain, which was 
likely exacerbated by the spinal spasticity and immobility 
resulting from the spinal cord injury.    
 
The Veteran also had a VA orthopedic examination of the joints in 
November 2004, focusing on the service-connected lumbosacral 
spine and left knee disabilities.  The Veteran reported that 
after service he did a number of jobs including housekeeping in a 
hotel, construction, and dishwasher.  He stopped working in 1994 
after a car on which he was working slipped off a jack and fell 
on him.  He also reported a severe injury to the cervical spine 
when his car collided with a moose in March 1996, resulting in a 
spinal cord injury and resultant tetraplegia.  The examiner's 
impression was severe impairment of the lumbar spine due to the 
effects of tetraplegia secondary to the cervical spine injury; 
the examiner could not determine what the lumbar spine impairment 
would be in the absence of the cervical spine injury.  The 
examiner also stated an impression of severe functional 
impairment of the left knee because of spasticity and muscle 
weakness caused by the tetraplegia secondary to the cervical 
spine injury.

The Veteran presented for annual VA clinical spinal cord injury 
(SCI) examinations in May 2005 and June 2006.  The Veteran was 
noted to an SCI dating from 1996 and history of low back pain 
with evidence of stenosis at L4-5 and annular tear at L5-S1.  In 
regard to pain, the Veteran reported burning pain in the neck, 
back and arms that had been present since his injury with minimal 
relief by medication.  The examination reports are silent in 
regard to employability.

The Veteran had a VA gastrointestinal examination in July 2005 in 
which the examiner recorded an impression of IBS with 
constipation that began during service; service-connected lumbar 
disc disease that was not the cause of the IBS but was aggravated 
by the IBS due to constant straining to relieve his bowels; and, 
(non-service connected) cervical spinal cord injuries with 
resultant quadriparesis with neurogenic bowel and bladder.  The 
examination report is silent in regard to the effect of the 
Veteran's service-connected IBS on his employability.

Treatment records from Interventional Pain Consultants of Alaska 
dated in February 2005 and November 2005 show chief complaint of 
low back pain.  The Veteran was noted to be paralyzed on the left 
side after a vehicle collision with a moose; he reported his low 
back was currently more painful than his neck.  The clinical 
assessment was lumbar degenerative disc disease (DDD) and lumbar 
radiculopathy; the reports are silent in regard to the effect of 
the lumbar spine symptoms on the Veteran's employability. 

In November 2005 the Veteran was treated at Providence Alaska 
Medical Center for upper and lower gastrointestinal problems.  
The Veteran was admitted for upper and lower endoscopies, which 
revealed reflux esophagitis but were unremarkable for the lower 
digestive tract.  
 
The Veteran asserted in his instant claim for a TDIU, received in 
December 2005, that his service-connected low back and knees were 
too painful to allow him to work as a laborer, the only work he 
was qualified to perform.  He asserted in his substantive appeal, 
received in November 2006, that he believed "some" of his 
disability was not only caused by the car accident but also 
resulted from military service.

The Veteran asserted in his May 2007 hearing before the Board 
that he previously worked as a day laborer, performing tasks such 
as moving items or painting houses; he had also been a dishwasher 
and worked as a confectioner.   His highest formal education 
level was 10th grade but he subsequently received a general 
equivalency degree (GED).  He last worked in approximately 1994.  
He was currently able to walk about a quarter mile before his 
back began to give out, and spent part of his day in a 
wheelchair.  He was unable to carry anything in his hands for 
very long, including his infant son.  The Veteran endorsed having 
had back problems and knee problems before the cervical spine 
injury, and he experienced back pain at work prior to the 
cervical spine injury.  He sometimes experienced urgency 
associated with IBS.  He had attempted vocational rehabilitation 
but was informed he was unemployable.  He did not know what jobs 
he would currently be able to perform, but would like to work if 
he could.  

The Veteran's wife testified the Veteran typically spent half the 
day sitting around.  The Veteran only used the first floor of the 
house and never went upstairs.  Because the house is small, the 
Veteran was able to get from the living room to the kitchen.  The 
Veteran would walk outside with the family, weather permitting, 
but only at half normal walking speed, and he would sometimes 
lose his balance.    

The Veteran had a VA examination of the spine in October 2008, 
performed by a physician who reviewed the claims file and the 
medical record.  The Veteran stated he had last worked in the 
early 1990s as a laborer and mechanic and was no longer able to 
work due to residuals of cervical spine fusion.  The Veteran 
related having slowly developed low back pain and stated his 
constant limping aggravated the low back.  He endorsed constant 
left side weakness since his neck fusion.  He denied bowel, 
bladder or sexual dysfunction but endorsed frequent urination 
that he attributed to the service-connected residuals from 
urinary stricture.  The Veteran reported taking prescription 
medications for neck pain and muscle spasm, which helped to 
resolve his lumbar pain.  Examination showed muscle weakness and 
atrophy on the left upper and lower extremities, and the examiner 
noted that X-ray evidence of record showed scoliosis and DDD of 
the lumbosacral spine.  

The examiner diagnosed moderate lumbar scoliosis with mild 
degenerative changes.  The Veteran was not working, so the 
disability had no effect on employment, but the disability caused 
moderate impairment of sports, mild impairment of exercise and no 
impairment of other activities of daily living (ADLs).  The 
examiner stated the Veteran showed major functional limitations 
directly related to residuals of the cervical spine injury, but 
the lumbar spine was only affected by scoliosis and DDD, and such 
functional impairment was limited in relation to the impairment 
directly related to the cervical condition.  

The same VA examiner in October 2008 performed a genitourinary 
examination for the service-connected urethral stricture.  The 
Veteran reported having frequency of urination that interfered 
with his ability to work, although he specifically denied 
urgency, dribbling or other problems.   Clinical examination was 
grossly within normal limits.  The examiner diagnosed left 
testicular mass with urethral stricture, resolved, with residual 
of frequent urination.  The examiner stated the disability had no 
significant occupational effect.

The VA examiner in October 2008 also examined the Veteran's 
service-connected IBS.  The Veteran related a chronic history of 
alternating constipation and diarrhea; he stated he could not 
work because of his fecal urgency.  He denied current treatment 
and stated he always stayed home.  Examination of the abdomen was 
normal.  The examiner diagnosed recurrent episodes of diarrhea 
and constipation of unknown etiology and stated the disability 
had no effect on ADLs.

The same VA examiner in October 2008 evaluated the service-
connected right thumb disability.  The Veteran reported he had 
fractured the thumb several times in service and the thumb never 
properly healed thereafter.  On examination the Veteran was able 
to close the thumb to the tips of his fingers and to the crease 
of his hand; there was no loss of strength or dexterity but there 
was some limitation of motion with complaint of pain; there was 
also crepitus in the thumb during range of motion.  X-ray showed 
arthritis.  The examiner diagnosed degenerative joint disease of 
the metacarpal phalangeal (MP) joint of the right thumb.  The 
examiner stated the condition would interfere with activities 
requiring strength and pinch-grip with the thumb and index 
finger.

The VA examiner in October 2008 also evaluated the service-
connected left and right knees.  The Veteran stated that since 
his neck fusion he walked with a limp, which caused his knees to 
ache.  The Veteran stated he was unable to walk more than a few 
yards; he endorsed pain but denied locking or giving way.  The 
Veteran was observed to walk with difficulty due to left-sided 
weakness that was residual to the cervical injury.  The examiner 
diagnosed chondromalacia of both patellae which would cause 
moderate impairment of sports and exercise but no impairment of 
any other activities of ADLs.

In summary, the examiner concluded the Veteran had presented for 
examination with multiple limitations due to residuals of 
cervical spine injury and spinal fusion; the cervical injury was 
directly related to the Veteran's inability to obtain and 
maintain gainful employment as a mechanic or laborer.  In regard 
to the service-connected disabilities of the lumbar spine, left 
testicle, IBS, bilateral knees and right thumb, none of those 
disabilities were likely to preclude the Veteran from maintaining 
gainful employment.

On review of the evidence above, the Board finds the record shows 
the Veteran is unemployable.  However, the Veteran's 
unemployability is not shown to be due to his service-connected 
disabilities, alone.  

The Veteran's most significant service-connected disability is 
his lumbar spine disability, rated at 40 percent, but the VA 
examiner characterized the disability as "moderate" lumbar 
scoliosis with "mild" degenerative changes with only moderate 
impact on ADLs.  The symptoms associated with the Veteran's other 
service-connected disabilities were similarly shown to have only 
limited effect on ADLs.  Singly or in aggregate, the examiner 
stated that the service connected disabilities did not cause the 
Veteran to be unable to obtain or maintain gainful employment; 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  
  
The Board notes that this point that the opinion of the VA 
examiner is not contradicted by any other medical opinion of 
record.  The Veteran has not asserted, and the evidence does not 
show, that he lost his last gainful job due to the symptoms 
associated with his service-connected disabilities, nor has he 
asserted that he has ever been rejected for gainful employment 
due to his service-connected disabilities, alone.

The Veteran is shown to have a high school equivalency level of 
education.  There is nothing of record showing that the service-
connected disabilities preclude the Veteran from sedentary or 
light work appropriate to his education level and the level of 
disability demonstrated on examination.

The Board has reviewed the Veteran's VA vocational rehabilitation 
folder, which is associated with the claims file.  The Veteran 
applied for VA vocational rehabilitation in February 2006, 
asserting that his service-connected disabilities rendered him 
unable to stand for long.  A Counseling Record Narrative Report 
in February 2006 noted the Veteran to have limited ability to 
write, secondary to the nonservice-connected cervical spine 
injury, and also to be a poor historian which was suggestive of 
need for cognitive assessment since he may have difficulty 
communicating.  Also, the Veteran reported history of 
incarceration that would have to be revisited.  The Narrative 
Report concluded there was a material contribution between the 
service-connected disabilities that the Veteran had not yet 
overcome, but vocational rehabilitation was deemed to be 
feasible.  The Veteran reluctantly agreed to further vocational 
evaluation and testing, which was performed under contact by 
Vocational Services, Inc.  A Narrative Report by that agency 
(undated) states the Veteran had been unemployed for the past 15 
years; given his prior history of unskilled and semi-skilled 
jobs, and his work history and limitations, he had no 
transferable skills.  Further, the Veteran was not anticipating 
any return to employment but rather was interested in verifying a 
degree of disability sufficient to enable assistance from SSA.  
The Veteran was advised on job search and interview techniques, 
but he withdrew from the program in March 2006 citing difficulty 
standing for long as well as family problems (VA outpatient 
treatment notes in the February-March 2006 period show the 
Veteran's wife was seeking a separation because the Veteran had 
recently had a child by another woman).  In sum, the VA 
vocational rehabilitation program clearly considered the Veteran 
to be employable as of March 2006, since he was being actively 
assisted to obtain gainful employment.             

For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases are referred to 
the Director, Compensation and Pension Service, for 
extraschedular consideration under 38 C.F.R. § 4.16(b).  The 
Veteran in this case meets the schedular requirements under 
38 C.F.R. § 4.16(a) so extraschedular consideration under 
38 C.F.R. § 4.16(b) is not available.


VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).   Accordingly, 
the Board has carefully considered the lay evidence offered by 
the Veteran in the form of his correspondence to VA, his 
statements to various medical providers and his testimony before 
the Board.  The Veteran has asserted that his service-connected 
disabilities materially and significantly contribute to his 
unemployability, and such contention is supported by the 
objective evidence of record.  However, the Veteran has not 
argued that his service-connected disabilities, by themselves, 
render him unemployable.  Accordingly, even affording the Veteran 
full competence and credibility, his proffered lay evidence does 
not show entitlement to a TDIU. 

Based on the evidence and analysis above the Board finds the 
Veteran's service-connected disabilities are not sufficient by 
themselves to preclude him from obtaining or maintaining any form 
of substantially gainful employment consistent with his education 
and industrial background.  Accordingly, the criteria for a TDIU 
are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-
of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


